            Case 4:21-cv-00161-JM Document 6 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SYLVESTER O. BARBEE,                                                               PLAINTIFF
ADC #131311

V.                                    4:21CV00161-JM-JTK

LUCRETIA R. JACKSON, et al.                                                       DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety.   Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint against Defendants is DISMISSED with prejudice, for failure

to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and

Judgment dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. §

1915(a)(3).   A separate Judgment shall accompany this Order.

       IT IS SO ORDERED this 23rd day of March, 2021.



                                              _________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE
